JOSEPH S. WHITE, Circuit Judge.
September IS, 1954: This is a suit to annul a marriage. There is abundant evidence showing a right in plaintiff to a divorce on the ground of “extreme cruelty.” However, the evidence does not establish with sufficient certainty that a valid and legal marriage was not contracted by the parties. Accordingly, the marriage cannot be “annulled.”
Thereupon, it is ordered and decreed that the bill of complaint is dismissed without prejudice to the right of the plaintiff to file herein, if he be so advised, a bill of complaint for divorce, on any statutory ground, and defendant shall plead thereto within 10 days after receipt of a true copy thereof.
September 17, 1954: This cause was heard upon plaintiff’s petition filed September 17, 1954 for rehearing, and argument of counsel for the plaintiff.
The attention of the court has been called to the case of Millar v. Millar (Cal.), 167 Pac. 394, cited with approval by the Supreme Court of Florida in Cooper v. Cooper (Fla.), 163 So. 35.
*26From further study of this case in the light of principles stated in those cases, the court has come to the conclusion that plaintiff is entitled to an annulment, and that the order of dismissal entered September 13, 1954 should be vacated and set aside, and plaintiff’s petition for rehearing is granted.
Thereupon, it is ordered and decreed that the order of dismissal entered in this cause under date of September 13, 1954 is vacated and set aside, and plaintiff’s petition for rehearing is granted.
It is further ordered and decreed that the marriage contract entered into between the plaintiff, G'eorge H. Buck, Jr. and the defendant, Dorothy Louise Buck, be, and the same is hereby annulled and declared to be void and of no effect, and all of the rights and privileges of an unmarried person are hereby restored to the parties, and henceforth the defendant shall be known as Dorothy Louise Huffman.